On Motion for Rehearing.
PER CURIAM.
A rehearing is granted, and briefs may be filed by February 15, 1941, without oral argument, especially on these points:
Treating the interest as damages, and not required by contract or statute, ought it to be awarded from the dates on which .by the final establishment of lower rates in Arkansas the right fully matured to have refunds made in Texas; that is to say, from December 1, 1933, as to the first period in controversy; and from October 10, 1938, as to the last period? As to the intervening period from December 1, 1933, to February 16, 1934, as to which refunds were by the first decree adjudged, which judgment stands unreversed on that point, ought interest to be allowed from the date of that judgment? Ought interest to be allowed for any time during which the City was resisting settlement by the Gas Company with its customers?